Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Species 2 in the reply filed on 12/13/21 is acknowledged. Claims 14-16 and 20 are withdrawn. It is noted that non-elected Figure 4 shows the connecting fuel line connected to the actuator via line 91 and to the ram actuators 84, 83. Elected Figure 5 shows the connecting fuel line connected to multiple control elements 87, 86, 85, not the actuator or ram actuators.
Specification
The disclosure is objected to because of the following: 
Section titles are missing.
In paragraph 47, “unison ring 64” appears to be in error for “unison ring 65”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  “a shaft failure” (in line 5 of claim 1 and claim 7) should be “the shaft failure”.  Appropriate correction is required.
In claim 3, “the gas turbine” is apparently in error for “the gas turbine engine”.
Claim 9 is objected to because of the following informalities:  “the valve, actuator or control element” should be “the valve, the actuator or the control element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the gas turbine engine”, “the fuel supply”, and “the gas turbine engine combustor” all lack antecedent basis. It is unclear what engine, supply, and combustor are being referred to, respectively.
In claim 6, “the pressurized fuel” and “the combustor nozzles” lack antecedent basis. It is unclear what fuel or nozzles are being referred to.
In claim 9-10, “at least one row” is indefinite because it is unclear if it refers to the at least one row of claim 1 or a different row.
In claim 12, “stator vanes” is indefinite because it is unclear if it refers to the stator vanes of claim 1 or different vanes.
In claim 17, “the activator” lacks antecedent basis. For purposes of examination this will be assumed to be in error for “the actuator”.
In claim 19, “the piston rod” lacks antecedent basis. Furthermore, “the unison rings” is indefinite because “at least one unison ring” was previously defined. It is unclear if there is a plurality or a possible singular ring. Furthermore, “the unison ring” is indefinite because “at least one unison ring” was previously defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0254295 (Moster).
Regarding claim 1, Moster teaches a gas turbine engine control system (Fig 1-3) for limiting turbine overspeed in case of a shaft failure (para 1-3, 23), the control system comprising: an overspeed protection system which is able to detect a shaft failure of the gas turbine engine (para 35; protection system including controller 100 which may detect overspeed due to shaft failure/breakage), wherein the overspeed protection system activates an activation member in case a shaft failure is detected (activation member 94 activated during overspeed condition – see para 44-47); - a fuel limiting mechanism coupled with the activation member (fuel limiting mechanism 96 
Regarding claim 2, 9, 10, Moster further teaches the fuel limiting mechanism is configured to divert pressurized fuel that under normal operating conditions is used to feed the engine combustor to the connecting fuel line if the activation member is activated (Fig 4 shows normal operating condition wherein fuel is delivered through 136 to the combustor; Fig 5 shows overspeed condition wherein 136 is blocked and fuel is delivered through 138 to the variable stator vane actuator – see para 42, 48), wherein the connecting fuel line is connected to a valve, an actuator and/or a control element of the variable stator vane mechanism, wherein pressurizing the connecting fuel line activates the valve, actuator or control element to effect movement of at least one row .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0254295 (Moster) in view of US 2007/0289312 (Daukant).
Regarding claim 7-8, Moster fails to teach the activation member is an overspeed cable that is activated by the overspeed protection system in case a shaft failure is detected, wherein the overspeed cable is activated by pulling the overspeed cable, such pulling motion triggering that the fuel limiting mechanism pressurizes the connecting fuel line. However, it was well known in the art that shaft failure detection systems may comprise a cable that activates fuel shut-off by pulling the cable and . 

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0254295 (Moster) in view of US 2017/0306856 (Bickley).
Regarding claim 10-11, Moster teaches the connecting fuel line is connected to the variable stator vane mechanism such that pressurizing the connecting fuel line directly changes a pressure in at least one element of the variable stator vane mechanism, such pressure change effecting movement of at least one row of the variable stator vanes into the closed position (connecting fuel line connects to an actuator 68 of the variable stator vane mechanism to close the stator vanes – see para 42, 48; delivery of fuel to the actuator implicitly changes a pressure in the actuator to move the vanes).
However, even if Moster was not construed as teaching the claim, it was well known in the art that variable stator vane mechanisms may comprise a control valve, coupling mechanism, and wherein the control valve controls actuation of the actuator, as taught by Bickley (Fig 2; delivery of fuel to control valve 60 directly controls actuation of actuators of VIGV/VSV – see para 43; actuators are implicitly coupled to VIGVs .

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0254295 (Moster) in view of US 2017/0306856 (Bickley) and US 2016/0356172 (DiVincenzo).
Regarding claim 12, Moster teaches the variable stator vane mechanism comprising an actuator (68) but fails to teach the variable stator vane mechanism comprises a control valve, a coupling mechanism and at least one unison ring connected to stator vanes, wherein - the control valve controls actuation of the actuator by means of high pressure and low pressure fuel lines, - the coupling mechanism couples the actuator and the at least one unison ring, and, - the actuator actuates the coupling mechanism under the control of the control valve to adjust the at least one unison ring. 
However, it was well known in the art that variable stator vane mechanisms may comprise a control valve, coupling mechanism, and wherein the control valve controls actuation of the actuator by means of high pressure and low pressure fuel lines, as taught by Bickley (Fig 2; control valve 60 controls actuation of actuators of VIGV/VSV – see para 43; actuators are implicitly coupled to VIGVs through a coupling mechanism; two fuel lines control actuation of the actuator; one is considered the high pressure and the other is considered the low pressure in order to move the piston of the actuator to one side or the other) and Moster (fuel is delivered to actuators 68 to actuate the vanes; exiting fuel line is considered the low pressure fuel line and the incoming fuel line is the high pressure fuel line). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a control valve, coupling mechanism, and wherein the control valve controls actuation of the actuator by means of high pressure and low pressure fuel lines in order to control actuation of the vanes, as taught by Bickley and Moster. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious 
DiVincenzo teaches that it was well known in the art to provide a coupling mechanism and at least one unison ring connected to stator vanes, wherein the coupling mechanism couples the actuator and the at least one unison ring, and the actuator actuates the coupling mechanism under the control of the control valve to adjust the at least one unison ring (Fig 2, para 17-18; actuator 44 actuates vanes 50 via a coupling mechanism 68, 64, 66 which couples the actuator to unison ring 58). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a coupling mechanism and at least one unison ring connected to stator vanes, wherein the coupling mechanism couples the actuator and the at least one unison ring, and the actuator actuates the coupling mechanism under the control of the control valve to adjust the at least one unison ring in order to synchronize movement of the vanes, as taught by DiVincenzo.
Regarding claim 13, Moster in view of Bickley and DiVincenzo further teaches the connecting fuel line is connected to the control valve, wherein pressurizing the connecting fuel line causes the control valve to activate the actuator to move the variable stator vanes into the closed position (Bickley, Fig 2; control valve 60 controls actuation of actuators of VIGV/VSV – see para 43; when the combination is made, the connecting fuel line of Moster will activate the actuator via the control valve to move the stator vanes to closed), wherein the connecting fuel line is connected to the actuator, 

Allowable Subject Matter
Claims 3-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all 112 rejections and objections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741